                                                                    Case 2:21-cv-00691-DLR Document 29 Filed 08/20/21 Page 1 of 11



                                                           1   Justin D. Kingsolver (AZ Bar No. 035476)
                                                               CROWELL & MORING LLP
                                                           2   1001 Pennsylvania Avenue, N.W.
                                                               Washington, DC 20004
                                                           3   Telephone: (202) 624-2500
                                                               Email: JKingsolver@crowell.com
                                                           4
                                                               Gabriel M. Ramsey (CA Bar No. 209218)*
                                                           5   Kristin Madigan (CA Bar No. 233436)*
                                                           6   Kayvan M. Ghaffari (CA Bar No. 299152)*
                                                               Jacob Canter (CA Bar No. 324330)*
                                                           7   CROWELL & MORING LLP
                                                               3 Embarcadero Center, 26th Floor
                                                           8
                                                               San Francisco, CA 94111
                                                           9   Telephone: (415) 986-2800
                                                               Email: GRamsey@crowell.com
                                                          10
                                                          11    *Admitted pro hac vice

                                                          12   Attorneys for Defendant Proctorio, Inc.
C RO W EL L & M O R IN G LLP




                                                          13
                                                                                   IN THE UNITED STATES DISTRICT COURT
                               A TTO RN E Y S A T L A W




                                                          14                           FOR THE DISTRICT OF ARIZONA

                                                          15   Erik Johnson, an individual,                    Case No. 2:21-cv-00691-DLR
                                                          16                     Plaintiff,                    PROCTORIO INC.’S REPLY
                                                               v.                                              MEMORANDUM IN SUPPORT OF
                                                          17                                                   ITS MOTION TO STRIKE
                                                               Proctorio, Inc., a Delaware corporation,        PORTIONS OF PARAGRAPHS 37-
                                                          18                                                   41 OF THE COMPLAINT.
                                                                             Defendant.
                                                          19   ___________________________________
                                                          20   Proctorio, Inc., a Delaware corporation,
                                                          21                      Counterclaimant,
                                                               v.
                                                          22
                                                               Erik Johnson, an individual,
                                                          23
                                                                                  Counterdefendant.
                                                          24
                                                          25            Between September 8 and November 25, 2020, Plaintiff Erik Johnson posted about
                                                          26   Defendant Proctorio, Inc. (“Proctorio”) on his Twitter account over one hundred times.
                                                          27   See, e.g., ECF Nos. 13-2, 13-3, and 13-4. In those posts, Plaintiff wrongfully accused
                                                          28
                                                                   Case 2:21-cv-00691-DLR Document 29 Filed 08/20/21 Page 2 of 11



                                                           1   Proctorio of lying to its users about the information it collects, how the information is
                                                           2   used, and how the company protects this information from disclosure. Id. He publicly
                                                           3   called on Proctorio licensees to terminate their contracts with the company, based on these
                                                           4   factual misrepresentations. Id. And he published the company’s sensitive proprietary
                                                           5   material, to further these misrepresentations, in violation both of the copyright laws and
                                                           6   his contractual commitments, and Proctorio acted to protect its intellectual property by,
                                                           7   inter alia, filing DMCA and abuse complaints with Twitter, GitHub, and Pastebin. Id.
                                                           8           Then, in late November 2020, Plaintiff’s lawyers contacted Proctorio’s counsel to
                                                           9   “discuss the basis for [Proctorio’s] DMCA notice, including the basis for [Proctorio’s]
                                                          10   determination that fair use doctrine did not bar Proctorio’s infringement claim.” See
C RO W EL L & M O R IN G LLP




                                                          11   Declaration of Cara Gagliano (“Gagliano Decl.”), ECF No. 25-1 at ¶¶ 2-3. Plaintiff’s
                               A TTO RN E Y S A T L A W




                                                          12   counsel freely admits that “[w]e hoped that if we corrected any such misunderstandings,
                                                          13   Proctorio would retract its claims of infringement and declaratory relief would be
                                                          14   unnecessary.” Id. ¶ 7. These are textbook settlement discussions. See Settlement Offer,
                                                          15   Black’s Law Dictionary (10th ed. 2014) (defining “settlement offer” as “[a]n offer by one
                                                          16   party to settle a dispute amicably . . . to avoid or end a lawsuit or other legal action.”).1
                                                          17           The subjective, unexpressed intent of Plaintiff’s counsel may well have been to
                                                          18   chitchat about the copyright infringement. See Pl.’s Opp’n to Proctorio’s Mot. to Strike
                                                          19   (hereafter “Opp.”), ECF No. 25 at 5 (stating that the purpose of the November 30 phone
                                                          20   call was for the parties to “articulat[e] their respective positions.”); Gagliano Decl. at ¶¶
                                                          21   5-8. And it is possible that Plaintiff’s counsel subjectively hoped to use the phone call to
                                                          22   build a cause of action against Proctorio where Plaintiff otherwise lacked a good faith
                                                          23   basis to bring the claim. See Opp. at 7 (stating that lawyers for Plaintiff contacted lawyers
                                                          24
                                                               1
                                                                See also Coogan v. Avnet, Inc., No. CV-04-0621-PHX, 2005 WL 2789311, at *3 (D.
                                                          25   Ariz. Oct. 24, 2005) (“The first question under Rule 408 is whether this exchange
                                                               constitutes evidence of settlement negotiations within the meaning of Rule 408. Plaintiff’s
                                                          26   own affidavit provides a clear answer to this question. Plaintiff describes his interaction
                                                               with Maag as ‘negotiating over Avnet’s unauthorized use of my photography,’ one
                                                          27   purpose of which was to “settle the infringement that has occurred.’ In other words,
                                                               Plaintiff contacted Maag with the intent to initiate settlement talks stemming from
                                                          28   Defendants’ violation of Plaintiff’s copyright.”) (internal citation omitted).
                                                                                                              2
                                                                   Case 2:21-cv-00691-DLR Document 29 Filed 08/20/21 Page 3 of 11



                                                             1   for Proctorio to “investigate whether Proctorio had violated section 512(f) . . . .”);
                                                             2   Gagliano Decl. at ¶ 6.
                                                             3            But there is simply no reason to believe that, from Proctorio’s perspective, this was
                                                             4   the objective intent of that correspondence. Lawyers for adverse parties already engaged
                                                             5   in a legal dispute do not contact each other to chitchat. And Proctorio’s lawyers certainly
                                                             6   are not in the business of helping others build civil suits against the company. Instead, the
                                                             7   only reasonable understanding of this correspondence was that both Plaintiff’s lawyers
                                                             8   and Proctorio’s lawyers wanted to resolve the dispute. Any alternative interpretation is
                                                             9   just pretend. Any other view fundamentally misunderstands how correspondence between
                                                            10   lawyers for adverse parties already engaged in a legal dispute actually works in the real
                                                            11   world.
                                                            12            Plaintiff should not be rewarded for baiting Proctorio into what reasonably
C RO W EL L & M O R IN G LLP




                                                            13   appeared to be a settlement discussion governed by Federal Rule of Evidence 408. The
                               A T T O RN E Y S A T L A W




                                                            14   lawyers for Proctorio reasonably thought the point of this communication was to resolve
                                                            15   the ongoing dispute informally and without burdening the Court. See Declaration of
                                                            16   Heather Horrocks (“Horrocks Decl.”), ECF No. 15 at ¶¶ 7-9. Plaintiff’s “gotcha” approach
                                                            17   to this litigation is precisely what the Ninth Circuit has stated Rule 408 is supposed to
                                                            18   prevent. See Hudspeth v. Comm’r, 914 F.2d 1207, 1213-14 (9th Cir. 1990) (Rule 408
                                                            19   protects the settlement negotiations to promote the “public policy favoring the
                                                            20   compromise and settlement of disputes.”) (internal quotation marks and citation omitted).
                                                            21            For these reasons, and the reasons stated below, Proctorio respectfully requests that
                                                            22   the Court grant the Motion to Strike.
                                                            23                                           ARGUMENT
                                                            24    I.      The Statements at Issue are Governed by Rule 408.
                                                            25            Rule 408 provides that “statement[s] made during compromise negotiations about
                                                            26   [a] claim” are “not admissible” to “prove or disprove the validity . . . of [the] disputed
                                                            27   claim . . . .” See Fed. R. Evid. 408(a). “Although Rule 408 patently applies to evidence,
                                                            28   the rationale for the exclusion of evidence equally applies to excluding confidential
                                                                                                                 3
                                                                   Case 2:21-cv-00691-DLR Document 29 Filed 08/20/21 Page 4 of 11



                                                             1   settlement discussion from being revealed in pleadings.” Washington v. Pac. Summit
                                                             2   Energy LLC, No. 20-CV-290, 2021 WL 229653, at *4 (S.D. Tex. Jan. 21, 2021). Federal
                                                             3   district courts regularly grant motions to strike allegations that violate Rule 408 from
                                                             4   pleadings. See Ogundele v. Girl Scouts-Arizona Cactus Pine Council, Inc., No. CV-10-
                                                             5   1013-PHX, 2011 WL 1770784, at *9 (D. Ariz. May 10, 2011); Ross v. Dejarnetti, 514 F.
                                                             6   Supp. 3d 845, 852 (E.D. La. 2021) (“Because Federal Rule of Evidence 408 prohibits [the
                                                             7   defendant] from relying on statements made during settlement negotiations to prove the
                                                             8   validity of his claim, these allegations are immaterial and must be stricken pursuant to
                                                             9   Federal Rule of Civil Procedure 12(f).”); Philadelphia’s Church of Our Savior v. Concord
                                                            10   Twp., No. Civ.A. 03-1766, 2004 WL 1824356, at *2 (E.D. Pa. July 27, 2004) (“While
                                                            11   Rule 408 does not apply to pleadings directly . . . allegations in a complaint may be
                                                            12   stricken, under Rule 12(f), as a violation of these policies.”) (collecting cases); Kelly v.
C RO W EL L & M O R IN G LLP




                                                            13   L.L. Cool J., 145 F.R.D. 32, 40 (S.D.N.Y. 1992), aff’d sub nom., 23 F.3d 398 (2d Cir.
                               A T T O RN E Y S A T L A W




                                                            14   1994) (finding that “[t]he settlement discussions alleged by plaintiff violate Rule 408 and
                                                            15   thus are stricken from the complaint pursuant to Rule 12(f).”).
                                                            16             A. Paragraphs 37-40 of Plaintiff’s Complaint
                                                            17          The alleged statements made by Proctorio’s counsel, which Plaintiff repeated in
                                                            18   paragraphs 37-40 of the Complaint, are governed by Rule 408. Plaintiff does not dispute
                                                            19   that these statements were included in the Complaint to support the validity of his section
                                                            20   512(f) cause of action. See Opp. at 4-7. But Plaintiff is factually wrong to say these
                                                            21   statements were not made during “compromise negotiations” about his infringement of
                                                            22   Proctorio’s copyrighted material.
                                                            23          As an objective matter, these lawyer-to-lawyer conversations squarely fit the
                                                            24   definition of “compromise negotiations.” On this question, it is the reasonable, objective
                                                            25   understanding of the parties that matters. As one federal district court recently held:
                                                            26
                                                                        “To determine whether the statements are covered by Rule 408, the inquiry
                                                            27          is whether the statements or conduct were intended to be part of the
                                                                        negotiations for compromise. . . . Thus, offers to settle, or statements made
                                                            28
                                                                                                               4
                                                                   Case 2:21-cv-00691-DLR Document 29 Filed 08/20/21 Page 5 of 11



                                                           1           alongside offers to settle, are excluded even if no settlement negotiations
                                                           2           follow or if the party to whom the offer is made refuses to engage in
                                                                       compromise negotiations.”
                                                           3
                                                           4           Columbia Gas Transmission, LLC v. Haas, 409 F. Supp. 3d 420, 435 (D. Md.
                                                           5   2019), aff’d, 837 F. App’x 155 (4th Cir. 2020) (internal quotation marks, citations, and
                                                           6   alterations omitted). See also 2 Weinstein’s Federal Evidence § 408.02 (2021) (herein
                                                           7   “Weinstein”) (“[T]he purpose of the expanded exclusionary rule is to ensure freedom of
                                                           8   communication with respect to compromise negotiations.”). Courts in this District broadly
                                                           9   interpret Rule 408 to “extend[] its coverage to all conduct and statements during
                                                          10   negotiations” because, “[t]o promote settlement disputes, there must be full and frank
                                                          11   disclosure by each party of his or her position, and the facts on which he or she relies to
C RO W EL L & M O R IN G LLP




                                                               sustain that position.” Nomo Agroindustrial SA DE CV v. Enza Zaden N. Am., Inc., No.
                               A TTO RN E Y S A T L A W




                                                          12
                                                          13   CV 05-351-TUC, 2009 WL 211085, at *3 (D. Ariz. Jan. 29, 2009). “The best hope of a
                                                          14   satisfactory compromise lies in the confidence of the participants that they can speak
                                                          15   freely.” Id. (quoting Weinstein § 408.05). Given the ongoing and active dispute between
                                                          16   Plaintiff and Proctorio, 2 no reasonable lawyer would have engaged in a communication
                                                          17   regarding that same dispute just to chitchat. It is even less realistic that a lawyer would
                                                          18   speak with the lawyer for an adverse party to support the adverse party’s efforts to develop
                                                          19   a cause of action against that lawyer’s client.
                                                          20           Plaintiff’s brief accuses Proctorio’s motion to strike of relying on “conclusory
                                                          21   assertions” that these were “compromise negotiations.” See Opp. at 6. That accusation is
                                                          22   simply not credible. There was already a developing legal dispute between the parties,
                                                          23   and the parties scheduled discussions to “discuss the basis for” that dispute (including “the
                                                          24   basis for . . . Proctorio’s infringement claim”) (Gagliano Decl. at ¶¶ 2-3), and to “correct[]
                                                          25
                                                          26   2
                                                                 The fact that these communications occurred before Plaintiff filed his complaint in this
                                                               litigation (even though they occurred after Proctorio filed its DMCA and abuse claims) is
                                                          27   immaterial for Rule 408 purposes. E.g., Columbia Gas, 409 F. Supp. 3d at 435 (“Although
                                                               these statements were made prior to the commencement of this litigation, compromise
                                                          28   negotiations regarding a disputed claim may exist before litigation has commenced.”).
                                                                                                              5
                                                                 Case 2:21-cv-00691-DLR Document 29 Filed 08/20/21 Page 6 of 11



                                                           1   . . . misunderstandings” in the hopes of convincing Proctorio to “retract its claims of
                                                           2   infringement” and to make Plaintiff’s litigation strategy to seek “declaratory relief . . .
                                                           3   unnecessary” (id. ¶ 7). Discussions of those topics in that posture qualify, under any
                                                           4   plausible definition, as “compromise negotiations.”
                                                           5          The evidence here is clear that Proctorio’s counsel reasonably believed these
                                                           6   communications were “compromise negotiations” protected by Rule 408. Proctorio’s
                                                           7   counsel labeled its contemporaneous correspondence with a subject line that contained the
                                                           8   words “Confidential,” “Settlement,” and “Subject to Rule 408.” See Horrocks Decl. at
                                                           9   Ex. A. Plaintiff’s counsel then responded to that email and “decided to decline Proctorio’s
                                                          10   proposal.” Id. Facing this clear evidence that the parties conducted themselves as though
                                                          11   these discussions were protected by Rule 408, Plaintiff has offered no evidence to suggest
                                                          12   that his counsel advised Proctorio’s counsel that these conversations were not
C RO W EL L & M O R IN G LLP




                                                          13   “compromise negotiations” or that Plaintiff did not intend for these discussions to be
                               A TTO RN E Y S A T L A W




                                                          14   protected from disclosure, and all relevant facts suggest otherwise.
                                                          15          Plaintiff’s cases do not establish that counsel for one party can bait counsel for the
                                                          16   other party into freely discussing the merits of a claim in a forum that reasonably appears
                                                          17   to be protected by Rule 408, solely because one party secretly intends to use those
                                                          18   communications in pleadings or as evidence later in the ensuing litigation. Rather, in
                                                          19   Rodriguez-Garcia v. Municipality of Caguas, the First Circuit notably recognized that
                                                          20   Rule 408 did not govern one of the letters at issue because the statement there – unlike the
                                                          21   statements here – was “not the kind of statement that one would be reluctant to make to a
                                                          22   potential adversary in an effort to reach an agreement about a dispute . . . .” Rodriguez-
                                                          23   Garcia v. Mun. of Caguas, 495 F.3d 1, 12 (1st Cir. 2007). In Wall Data Inc. v. Los Angeles
                                                          24   County Sheriff’s Dep’t, the Ninth Circuit held that the memo at issue was not governed by
                                                          25   Rule 408 because it “merely recounted a meeting” between non-lawyers, which is not the
                                                          26   case here. 447 F.3d 769, 783-84 (9th Cir. 2006). The single piece of evidence that the
                                                          27   Coogan court declined to strike also involved communications between non-lawyers.
                                                          28   Coogan, 2005 WL 2789311, at *3 (striking all other “evidence of the email, phone and in-
                                                                                                             6
                                                                 Case 2:21-cv-00691-DLR Document 29 Filed 08/20/21 Page 7 of 11



                                                           1   person conversations” as violative of Rule 408). Though the letter at issue in Craft was
                                                           2   sent between counsel, the court did not discuss either party introducing any evidence to
                                                           3   suggest that the letter was intended by either party as a settlement or compromise
                                                           4   negotiation – unlike here, where Proctorio’s intent could not have been clearer. Craft v.
                                                           5   Banner Health, No. CV-15-00987, 2017 WL 11496865, at *10 (D. Ariz. Apr. 12, 2017);
                                                           6   see generally Horrocks Decl. In Latorraca v. Centennial Technologies, Inc., the letter at
                                                           7   issue included “statements suggest[ing that] settlement discussions had not yet begun at
                                                           8   the time” – unlike here, where the communications were clearly marked as settlement
                                                           9   communications that were both “confidential” and “Subject to Rule 408.” 583 F.
                                                          10   Supp. 2d 208, 213 (D. Mass. 2008); see Horrocks Decl. at Ex. A. In short, none of
                                                          11   Plaintiff’s cases dispute that the “freedom of communication” that Rule 408 protects
                                                          12   cannot exist if the covert, unexpressed, and subjective intent of one party can neutralize
C RO W EL L & M O R IN G LLP




                                                          13   the protections of Rule 408. Weinstein § 408.02.
                               A TTO RN E Y S A T L A W




                                                          14             B. Paragraph 41 of Plaintiff’s Complaint
                                                          15          The statements made by Proctorio’s lawyer, which Plaintiff repeats in paragraph
                                                          16   40, are also governed by Rule 408. Here, Plaintiff does not dispute that these statements
                                                          17   were made during compromise negotiations. See Opp. at 7. But Plaintiff now theorizes
                                                          18   that the statements described in paragraph 41 were not used to prove or disprove the
                                                          19   validity of their section 512(f) cause of action. Id.
                                                          20          Any plain-text reading of the Plaintiff’s complaint disproves this argument.
                                                          21   Paragraph 41 provides that during settlement negotiations Proctorio’s counsel stated that
                                                          22   the company “assert[s] that Johnson’s uses were infringing . . . .” ECF No. 1 ¶ 41. Both
                                                          23   of Plaintiff’s causes of action directly invoke the content of these communications. See
                                                          24   id. ¶ 49 (alleging “Proctorio continues to maintain that Johnson’s expression is infringing,
                                                          25   even in the face of evidence contradicting core assumptions of its legal arguments.”); id.
                                                          26   ¶ 50 (alleging Proctorio’s “continued refusal to acknowledge Johnson’s activity as
                                                          27   noninfringing . . . .”); id. ¶ 55 (alleging Proctorio “knowingly materially misrepresent[ed]
                                                          28
                                                                                                              7
                                                                    Case 2:21-cv-00691-DLR Document 29 Filed 08/20/21 Page 8 of 11



                                                           1   that Johnson’s use . . . infringed Proctorio’s copyrights.”).3
                                                           2       II.   The Statements Meet the Rule 12(f) Standard.
                                                           3             Plaintiff fails to substantively contest that this material meets the applicable Rule
                                                           4   12(f) standard. Nonetheless, Plaintiff appears to agree that the movant “must show: 1)
                                                           5   that the material is redundant, immaterial, impertinent, or scandalous or that the requested
                                                           6   relief is unavailable and 2) how such material will cause prejudice.”                 TriQuint
                                                           7   Semiconductor, Inc. v. Avago Techs. Ltd., No. CV-09-01531-PHX, 2010 WL 3034880, at
                                                           8   *3 (D. Ariz. Aug. 3, 2020).
                                                           9                A. The Statements are “Immaterial.”
C RO W EL L & M O R IN G LLP




                                                          10             Plaintiff does not dispute that materials which are “inadmissible under Rule 408”
                               A TTO RN E Y S A T L A W




                                                          11   are “therefore immaterial” for Rule 12(f). See Ogundele, 2011 WL 1770784, at *9
                                                          12   (granting motion to strike); Coogan, 2005 WL 2789311, at *2-3 (“[S]tatements made
                                                          13   during the course of settlement negotiations are inadmissible.”) (internal quotation marks
                                                          14   and citation omitted). The Court accordingly should find that Proctorio meets this first
                                                          15   element.
                                                          16             Plaintiff argues that the statements are not immaterial because “Proctorio’s state of
                                                          17   mind and the information of which it was aware are critical to Johnson’s section 512(f)
                                                          18   claim.” Opp. at 9. Plaintiff’s argument fails for two reasons. First, the statements are
                                                          19   immaterial because they violate Rule 408. Ogundele, 2011 WL 1770784, at *9 (“Rule
                                                          20   12(f) provides that . . . settlement documents are inadmissible under Rule 408, and are
                                                          21   therefore immaterial.”). Second, statements made by Proctorio’s lawyers weeks or months
                                                          22
                                                               3
                                                                 Footnote 2 of Plaintiff’s Opposition Brief is revisionist history. Proctorio did not, in fact,
                                                          23   “refus[e] to engage in settlement discussions unless Johnson signed an agreement that
                                                               would retroactively designate pre-litigation communications” as confidential. Opp. at 6
                                                          24   (emphasis added). Though footnote 2 does not cite it, the “agreement” that Proctorio
                                                               proposed is in the record (ECF 16-1), and it contains only one clause that would impose any
                                                          25   “retroactive” applicability. Plaintiff’s purported objections are entirely new. Proctorio’s
                                                               counsel offered to negotiate terms of this agreement, but Plaintiff’s counsel refused to even
                                                          26   negotiate terms, let alone mention any concern about “retroactive” applicability. Given
                                                               Plaintiff’s history of publicizing protected Rule 408 communications, the primary concern
                                                          27   leading Proctorio’s counsel to request a confidentiality agreement was to protect “the
                                                               confidences of any Rule 408 discussions moving forward.” Declaration of Gabriel M.
                                                          28   Ramsey, ECF No. 16 at ¶ 9.
                                                                                                                8
                                                                 Case 2:21-cv-00691-DLR Document 29 Filed 08/20/21 Page 9 of 11



                                                           1   after the DMCA notices were filed are not evidence of Proctorio’s state of mind at the
                                                           2   time those notices were filed.
                                                           3             B. The Statements are Prejudicial.
                                                           4          Plaintiff also fails to address Proctorio’s basis for arguing that the statements made
                                                           5   in paragraphs 37-41 are prejudicial. See Opp. at 9-10. Allowing these confidential
                                                           6   settlement communications to remain in the pleadings would cause prejudice in at least
                                                           7   three ways. First, Rule 408’s “exclusion of settlement evidence furthers public policy by
                                                           8   promoting the voluntary settlement of disputes, which would be discouraged if evidence
                                                           9   of compromise were later used in court.” Washington, 2021 WL 229653, at *4 (internal
                                                          10   quotation marks and citation omitted) (granting motion to strike two paragraphs of
                                                          11   plaintiff’s complaint that were protected by Rule 408). Second, Proctorio faces substantial
                                                          12   prejudice that it will expend unnecessary time and money proceeding to discovery and
C RO W EL L & M O R IN G LLP




                                                          13   litigating claims with no legitimate factual basis. The settlement discussions between
                               A TTO RN E Y S A T L A W




                                                          14   lawyers regarding the nuances of fair use doctrine are the only factual allegations in
                                                          15   Plaintiff’s complaint regarding Proctorio’s purported knowledge that there was no
                                                          16   copyright infringement when it had previously submitted takedown notices. See ECF No.
                                                          17   1 at ¶¶ 37-41. Third, the use of these specific settlement discussions would “confuse[] the
                                                          18   issues” in the case, see G&G Closed Cir. Events LLC v. Barajas, No. CV 19-05145-PHX,
                                                          19   2020 WL 1659903, at *1 (D. Ariz. Apr. 3, 2020), by improperly equating statements made
                                                          20   by Proctorio’s lawyers with Proctorio’s internal DMCA decision-making processes
                                                          21   completed weeks or months before the lawyer-to-lawyer communications.
                                                          22   III.   The Policy Behind Rule 408 Strongly Favors Granting the Motion.
                                                          23          Rule 408 “is based on the policy of promoting the compromise and settlement of
                                                          24   disputes. The benefits of such a policy include the reduction of court congestion and of
                                                          25   expenditures for courts by avoiding unnecessary lawsuits, and the placing of the conduct
                                                          26   of trials on a more ethical footing by the insistence on a modicum of fair play in pretrial
                                                          27   maneuvers. A broad exclusionary rule is required to achieve such goals.” Weinstein §
                                                          28   408.02. All of these policy considerations weigh in favor of granting Proctorio’s Motion
                                                                                                             9
                                                                  Case 2:21-cv-00691-DLR Document 29 Filed 08/20/21 Page 10 of 11



                                                             1   to Strike.
                                                             2                                        CONCLUSION
                                                             3          For the reasons stated herein, the Court should grant Proctorio’s Motion to Strike.
                                                             4
                                                                  Dated: August 20, 2021                      CROWELL & MORING LLP
                                                             5
                                                             6
                                                                                                              By:
                                                             7                                                      Justin D. Kingsolver
                                                                                                                    CROWELL & MORING LLP
                                                             8                                                      1001 Pennsylvania Avenue NW
                                                                                                                    Washington, D.C. 20004
                                                             9                                                      Telephone: (202) 624-2500
                                                                                                                    Email: JKingsolver@crowell.com
                                                            10
                                                                                                                    Gabriel M. Ramsey*
                                                            11                                                      Kristin Madigan*
                                                                                                                    Kayvan M. Ghaffari*
                                                            12                                                      Jacob Canter*
                                                                                                                    CROWELL & MORING LLP
C RO W EL L & M O R IN G LLP




                                                            13                                                      3 Embarcadero Center, 26 th floor
                               A T T O RN E Y S A T L A W




                                                                                                                    San Francisco, CA 94111
                                                            14                                                      Telephone: (415) 986-2800
                                                                                                                    Email: GRamsey@crowell.com
                                                            15
                                                                                                                     *Admitted pro hac vice.
                                                            16
                                                                                                                    Attorneys for Defendant Proctorio, Inc.
                                                            17
                                                            18
                                                            19
                                                            20
                                                            21
                                                            22
                                                            23
                                                            24
                                                            25
                                                            26
                                                            27
                                                            28
                                                                                                             10
                                                                Case 2:21-cv-00691-DLR Document 29 Filed 08/20/21 Page 11 of 11



                                                           1                                  CERTIFICATE OF SERVICE
                                                           2          I hereby certify that on August 20, 2021, I caused the foregoing to be electronically
                                                           3   filed with the Clerk of the Court using the Court E-Filing system, which sends notification
                                                           4   of such filings to all registered participants.
                                                           5                                                By:   /s/ Justin D. Kingsolver
                                                           6                                                      Justin D. Kingsolver
                                                           7                                                      Attorney for Defendant Proctorio
                                                           8
                                                           9
                                                          10
                                                          11
                                                          12
C RO W EL L & M O R IN G LLP




                                                          13
                               A TTO RN E Y S A T L A W




                                                          14
                                                          15
                                                          16
                                                          17
                                                          18
                                                          19
                                                          20
                                                          21
                                                          22
                                                          23
                                                          24
                                                          25
                                                          26
                                                          27
                                                          28
